Citation Nr: 9908474	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-43 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to February 
1946.  This matter arises before the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that new and material evidence had not been 
submitted in support of the veteran's claim for entitlement 
to service connection for headaches.

This matter has been before the Board on three previous 
occasions.  Initially, in the June 1996 Remand, the Board 
restated the issue from whether new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for anxiety state with headaches and 
gastrointestinal problems to that of whether the veteran is 
entitled to entitlement to service connection for headaches, 
separate and independent from other disorders.  In that 
Remand, the Board requested that the RO obtain all available 
service medical records, including any information related to 
the nature of the veteran's service (existing records tend to 
suggest that headaches in service were related to some sort 
of brain injury).  Further, the Board requested that the 
veteran undergo a neurological and psychiatric examination to 
determine the nature and etiology of any pathology related to 
headaches.  In a second Remand in August 1996, the Board 
requested clarification of the veteran's service dates and 
records and asked that the RO attempt to locate a current 
address for the veteran, who apparently had changed his 
address.

In the third Remand in March 1997, the Board requested that 
the RO try to locate the veteran to obtain any medical 
records relevant to his history of headaches and any other 
development pertinent to the veteran's claim.  The Board 
observes that, to date, in spite of repeated efforts on the 
part of the RO, no communication has been received from the 
veteran.  While the veteran has not responded to the most 
recent rating action of June 1997, which formally considered 
service connection for headaches on an organic basis, he had 
previously perfected the appeal with regard to the issue of 
service connection for headaches which had been characterized 
by the RO as a component of an anxiety state.  Accordingly, 
he has perfected an appeal with regard to the headache issue, 
however characterized, and appellate consideration is in 
order.  



FINDING OF FACT

No competent medical evidence has been submitted linking the 
veteran's claimed headaches to service or any incident 
therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 

The veteran has the burden of submitting competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is cognizable, that is, capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, and hereinafter, referred to as the 
"Court"), has held that there are three basic evidentiary 
requirements to establish a well grounded claim for service 
connection:  (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of an 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Further, the Court has 
held that if the determinative issue is factual in nature, 
such as whether a particular injury occurred, lay testimony 
will be sufficient to establish a well grounded claim as long 
as the other requisite elements are satisfied.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Alternatively, if 
the issue is one that involves medical etiology (such as the 
nexus between current disability and an inservice injury or 
disease), medical diagnosis, or medical causation, the 
veteran must offer competent medical evidence sufficient to 
support a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well grounded claim is a meritorious claim, capable of 
substantiation.  Id.  The Board notes that for the sole 
purpose of determining whether a case is well grounded, the 
corroborating evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The test is an objective 
one that explores the likelihood of prevailing on a claim 
under the relevant law and regulations.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611.  The claim need not be conclusive; 
however, the allegations must be supported by credible and 
competent evidence.  Id.

II. Factual Background

The veteran's service medical records are of record and 
include an enlistment examination dated in July 1945 that is 
silent for any complaints or findings related to headaches.  
A report for a fall while roller skating in August 1945 is of 
record that notes a reinjury to the veteran's back.  In a 
clinical record noting treatment from December 1945 to 
January 1946, the report reveals that the veteran experienced 
severe bilateral frontal headaches and a diagnosis of 
possible post-traumatic encephalopathy or psychosomatic 
troubles was rendered.  Further, in a clinical record dated 
in February 1946, the report discloses that the veteran was 
markedly and permanently incapacitated due to a variety of 
disorders including headaches.  

The evidence of record includes a clinical record indicating 
that the veteran was discharged in February 1946 for 
disability related to severe anxiety state and depression, 
accompanied by headaches and gastrointestinal disorders.  
Post-service records include VA outpatient records for 
treatment dated in August 1948 for complaints of severe 
frontal headaches.  The doctor recited the veteran's history 
with respect to head injuries.  The physician noted findings 
from an electroencephalogram that included diffuse cortical 
abnormality consistent with post-traumatic encephalopathy due 
to head injuries.  Thereafter, in a private medical doctor's 
statement dated in October 1994, the physician noted the 
veteran's long history of headaches.  

A lay statement by the veteran dated in December 1948 
discloses that the veteran did not experience severe 
headaches prior to service and that his first intense 
headache occurred during service in August 1945 when he 
tripped and hit his head while roller skating.  He further 
stated that he was taken to the hospital at that time and 
experienced severe headaches during hospitalization.  Then, 
the veteran stated that in November or December 1945, when he 
was running on an obstacle course he tripped and hit his head 
on a rolling log.  He reported that he was admitted to the 
hospital for severe headaches, among other injuries.  The 
veteran stated that at the time of discharge from the 
hospital, the physician told him that he had psychoneurosis.  
He further stated that afterward, he continued to have severe 
headaches that varied in intensity.  He tried medication when 
he felt the headaches coming on, but that did not always stop 
the pain.  In fact, the veteran stated that the pain was so 
bad that he would become frantic and try to hurt his hand so 
as to forget the pain in his head.  He also stated that it 
was difficult for him to keep steady employment due to the 
headaches.  The veteran reported that in August 1945 he 
underwent a brain wave test and x-ray studies that revealed a 
brain injury.

There are no further pertinent data of record.

III.	Analysis

As stated above, the veteran is entitled to a review on the 
merits of his service connection claim once he has presented 
evidence of current disability causally linked to an event or 
injury in service.  See Caluza at 498.  However, in this 
matter before the Board, the veteran has failed to establish 
a well grounded claim because he has not demonstrated current 
disability causally related to service.  Thus, in this 
regard, his claim of entitlement to service connection for 
headaches necessarily fails.

Specifically, although the veteran has presented evidence of 
headaches during service, he has not submitted evidence of 
any medical link between such headaches and any such post-
service disability.  The Board recognizes that the veteran's 
service medical records reflect entries and notations related 
to complaints of bilateral and frontal headaches.  
Furthermore, there is evidence of record dated in December 
1945 that tends to suggest that the veteran was treated for 
persistent headaches that might be related to post traumatic 
encephalopathy or a psychiatric disorder.  Moreover, a 
medical record dated in January 1946 relates a history of 
frontal headaches since 1945 and intermittent headaches pre-
dating service, possibly related to a previous auto accident.  
The Board also notes that in VA outpatient records dated in 
August 1948, the veteran complained of constant frontal 
headaches.  As noted earlier, a diagnosis of traumatic 
encephalopathy due to head injuries was rendered.

Additionally, the veteran himself stated in an affidavit 
dated in December 1948 that he experienced severe persistent 
headaches, commencing in August 1945 due to a fall during 
service.  He further stated that he was hospitalized and that 
his headaches were severe at that time.  The veteran also 
stated that post-service, he continued to experience intense 
headaches, oftentimes with excruciating pain.  In fact, the 
Board observes that the veteran reported that it was 
impossible for him to maintain steady employment because of 
his headaches.  Moreover, the veteran stated that he 
underwent a brain wave test in September 1948 during which 
the doctor reported that the veteran had a brain injury.  

Nonetheless, although there is a record of a fall inservice 
while the veteran was roller skating, no evidence has been 
presented to suggest that at that time, the veteran incurred 
a head injury.  In fact, the accident report only refers to a 
reinjury of a previous back problem.  Additionally, even 
though the veteran is capable of testifying to events or 
incidents that occur in service, such as a fall, he is not 
competent to render a medical opinion or diagnosis related to 
such incident.  Murphy v. Derwinski, 1 Vet. App. 78, 81.  In 
this case, medical diagnosis and medical etiology are at 
issue, that is, the link between any post-service headaches 
and an inservice injury or disease must be established.  The 
Board notes that there is no competent evidence of record to 
suggest that the fall in September 1945 caused the veteran's 
headaches, or is anyway related to other disorders of which 
headaches is a symptom.  The Board does not doubt the 
veteran's assertions that he experienced severe headaches 
during and post-service; however, he may not link his 
headaches to service by his mere lay testimony.  Id.  Only 
competent medical opinions may establish such causal 
relationship.  Thus, in this respect, the veteran has failed 
to establish a nexus between any post-service records related 
to treatment for headaches and service.

Furthermore, the veteran has not provided competent evidence 
of current disability.  In fact, the veteran has not provided 
any evidence since 1948 of headaches post-service.  The Board 
notes that it appears from the record that the last 
communication with the veteran was through his representative 
in July 1995 as noted in VA Form 646.  Since that time, a 
review of the record indicates that most of the attempted 
prior communication with the veteran since July 1995 has been 
returned undeliverable.  Furthermore, the veteran failed to 
report for his scheduled December 1996 Travel Board hearing 
that he had requested when he perfected his appeal on his 
service connection claim.  The Board does acknowledge that 
there is no indication in the record that the hearing notice 
was returned as undeliverable.  

Nonetheless, the veteran has failed to maintain contact with 
his representative and the RO.  The veteran is reminded here 
that the effort to complete the application falls equally on 
him as on the adjudicative agency.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If a veteran wishes help, "he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence."  Id.  In this light, the veteran has not 
made the effort to develop his claim, and in view of his 
unknown whereabouts, there is nothing further that the RO 
could have done to complete his application.

Therefore, in light of the above, the Board concludes that 
the veteran has failed to submit a well grounded claim.  
Significantly, he has not presented evidence of current 
disability causally linked to his headaches in service.  


ORDER

Entitlement to service connection for headaches is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


